Exhibit 2.1 COOPERATIVE ENDEAVOR AGREEMENT Between THE CITY OF NEW ORLEANS, LOUISIANA, and CM Design, Inc. Dated as of January 26, 2010 1 COOPERATIVE ENDEAVOR AGREEMENT This COOPERATIVE ENDEAVOR AGREEMENT, dated as of January 26, 2010 (the "Agreement"), by and between the City of New Orleans (the "City"), a political subdivision of the State of Louisiana, and C M Design, LLC (the "Contractor") a motorcycle corporation qualified to do business in Louisiana (the "State"). WITNESSETH: WHEREAS, Article VII, Section 14(C) of the Louisiana Constitution of 1974, as amended, (the "Constitution") provides that for a public purpose, political subdivisions may engage in cooperative endeavors with private associations, corporations or individuals; and WHEREAS, Section 9-314 of the Home Rule Charter of the City of New Orleans (the "Charter") provides that the City may enter into cooperative endeavor agreements with any private corporation with regard to the procurement and development of immovable property, joint planning and implementation of public works, joint funding initiatives and other similar activities in support of community development, economic growth and other public purposes; and WHEREAS, economic development constitutes a public purpose for the expenditure of public funds as determined by the Louisiana State Legislature under various provisions of law, including but not limited to Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950 (the "Cooperative Economic Development Law"), as amended; and WHEREAS, the Cooperative Economic Development Law clearly authorizes the participation by the parties hereto in economic development activities, including the expenditure of public funds under certain circumstances; and WHEREAS, the City has been requested to undertake the cooperative endeavors herein provided in this Agreement in order to make it economically feasible for Contractor to undertake improvements in on- and off-site as it prepares to constructs/renovate a retail store in New Orleans, Louisiana. Such construction/renovation would result in significant economic benefits to the City, including improvements in on- and off-site infrastructure, increased employment, increases to the tax base for ad valorem taxation, and significant increase in sales and use tax collections as well as other ancillary financial and economic development benefits; and WHEREAS, the Project, as more fully described in Exhibit A hereto, will include certain on- and off-site improvements, acquisition and other development costs to be paid by Contractor upon completion. WHEREAS, in order to enable Contractor to proceed with the Project, the City has agreed to provide a low interest loan to C M Design, LLC fully described in Exhibit B, and Exhibit C, subject to the terms and conditions set forth herein below in this Agreement; and 2 WHEREAS, the City's Obligation, as defined herein, shall not exceed the sum of $750,000.00, subject to the terms and conditions of this Agreement, which conforms to the requirements of the Cooperative Economic Development Law and jurisprudence regarding the expenditure of public funds for such improvements as the Project; and NOW, THEREFORE, in consideration of the mutual benefits hereby conferred and other good and valuable consideration, the City and Contractor hereby covenant and agree with each other as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.01. Defined Terms. As used herein the following terms shall have the following meanings unless the context otherwise requires, and such meanings shall be equally applicable to both singular and plural forms of the terms herein defined: "Act" shall mean, collectively, Article VII, Section 14(C) of the Louisiana Constitution of 1974, as amended, and the Cooperative Economic Development Law. "Agreement" shall mean this Cooperative Endeavor Agreement, dated January 26, 2010 between the City and Contractor, including the exhibits attached hereto, as it may be supplemented, modified or amended from time to time in accordance with the teitits hereof. "City" shall mean the City of New Orleans, Louisiana. "Cooperative Economic Development Law" shall mean Chapter 27 of Title 33 of the Louisiana Revised Statutes of 1950, as amended (La. R.S. 33:9020-33:9037.1, inclusive). "Force Majeure" shall mean weather conditions, natural disasters, national emergencies, acts of terrorism, war, civil strife, labor strikes, work stoppages, material or transportation shortages, actions or inaction of governmental authorities, bodies or agencies, and any other cause beyond the control of the party whose performance is due, which prevent or delay a party's performance of its obligations hereunder. "Loan Agreement" shall mean the Loan Agreement between the City and the Contractor whereby the Contractor agrees to pay debt service on which shall be paid to the City in the form of loan payments under the Loan Agreement. "Project Completion Deadline" shall mean not to exceed a year and a half from the commencement of construction, unless there are delays resulting from Force Majeure or other factors beyond the control of Contractor or such date is otherwise extended pursuant to the terms hereof. "State" shall mean the State of Louisiana. 3 SECTION 1.02. Rules of Interpretation.Unless the context clearly indicates to the contrary, the following rules shall apply to the interpretation and construction of this Agreement: (a)Words importing the singular number shall include the plural number and vice versa. (b)All references herein to particular articles or sections are references to articles or sections of this Agreement (c)The captions and headings herein are solely for convenience of references and shall not constitute part of this Agreement, nor shall they affect its meaning, construction or effect. (d)The terms "hereby," "hereof," "hereto," "herein," "herein below," hereunder" or any similar terms as used in this Agreement refer to the Agreement in its entirety and not the particular article or section of this Agreement in which they appear, and the term "hereafter" means after and the term "heretofore" means before the date of execution of this Agreement. ARTICLE II REPRESENTATIONS AND COVENANTS OF THE PARTIES SECTION 2.01. Representations and Covenants of the City. In order to enable Contractor and the City to enter into this Agreement and Contractor to undertake the Project, the City represents and covenants as follows: A.The City has determined that the Project serves a public purpose and that theReimbursement Obligation required from the City hereby is less than the financial benefits to be received by the City from the Project. B.The City agrees to adopt all proceedings necessary and incidental to the authorization, execution and delivery of this Agreement. C.Draw Down Procedures: 1.Disbursement of Funds The loan funds shall be disbursed in one payment. 2.Conditions Prerequisite to Payment of Loan Agreement: Notwithstanding any other provisions of this loan agreement, the City may elect to request repayment due to any of the following circumstances, as determined by the City: a.
